DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the Applicants Response dated 12/23/2021. Claims 1-6 are presently pending and are presented for examination. 	

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Response to Amendment
Applicant' s amendments, see pages 7-8, filed 12/23/2021, with respect to Specification Objection, Claim Objections, and 35 U.S.C. § 112(b) rejections have been fully considered and are 

Response to Arguments
Applicant's arguments, see pages 9-11, filed 12/23/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Agnew et al. (US-2015/0210279; hereinafter Agnew).  The Applicant has argued that none of the references disclose or teach determining the lateral position of the own vehicle relative to “both the white line and an object existing around the own vehicle.”  While the previous version of claims was directed to determining the lateral position of the own vehicle relative to “any one of a partition line … and the object” the disclosure of Takeda disclosed this limitation, specifically the partition line.  With the updated inclusion of both the line and the object, Agnew has been cited to teach detection of “an object existing around the own vehicle” (see Agnew at least [0014]).
Applicant's arguments, see pages 9-11, filed 12/23/2021, have been fully considered but they are not persuasive.  The Applicant has argued that none of the references disclose or teach “the predetermined approach condition being a condition which is satisfied when it is estimated that the own vehicle has approached a partition line defining the travel lane and the object as a result of the operation on the steering wheel,” as recited in claim 1.  Similar to the response above, Agnew et al. (US-2015/0210279; hereinafter Agnew) has been cited to teach the amended limitation of the detection of an object satisfying a predetermined approach condition.  To address the remainder of the argument, that none of the references disclose or teach “the predetermined approach condition being a condition which is satisfied when it is estimated that the own vehicle has approached a partition line defining the travel lane … as a result of the operation on the steering wheel,” Takeda was cited as disclosing this 
A detailed rejection follows below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda (US-2015/0274206; already of record) in view of Agnew et al. (US-2015/0210279; hereinafter Agnew).
Regarding claim 1, Takeda discloses a driving support apparatus (see Takeda at least Abs), comprising: 
a steering wheel and a steered wheel mechanically coupled to each other (see Takeda at least [0128] and Fig 21, steering unit 1 including steering wheel 6 coupled to turning wheels 5FL/5FR); 
a motor configured to generate a torque for changing a steered angle of the steered wheel (see Takeda at least [0128] and Fig 21, motor 27); 
one or more sensors configured to acquire vehicle peripheral information, the vehicle peripheral information including information on a partition line around an own vehicle (see Takeda at least [0130] where camera 17 acquires vehicle peripheral information, which includes information on partition lines and is likely to also include information on objects around a vehicle, the collected information then processed by unit 21) and …
one or more processors (see Takeda at least [0032] controller 4) configured to:
calculate a first steering control amount for causing the own vehicle to travel … in a travel lane, which is a lane in which the own vehicle is traveling, based on the vehicle peripheral information (see Takeda at least Fig 22 and [0134] where control unit 28 includes section 42 being configured to calculate an assist torque offset amount that is based on an image of the road ahead, meaning the calculation is with respect to a target travel line such as road lines which impact the yaw rate of the vehicle); 
calculate a second steering control amount for assisting an operation on the steering wheel by a driver in accordance with the operation on the steering wheel (see Takeda at least Fig 22 and [0131] where control unit 28 includes section 41 which calculates an assist torque based on an applied steering torque);  
calculate a torque control amount based on at least the first steering control amount and the second steering control amount, and cause the motor to be driven based on the torque control amount (see Takeda at least [0132] and Fig 22 where subtractor 28a outputs a value from the difference between values from section 41 and section 42, the output value from subtractor 28a of control unit 28 being representative of a command assist torque that is indirectly provided to motor 27), 
determine, when the driver has operated the steering wheel, whether a predetermined approach condition is satisfied based on 85at least the vehicle peripheral information (see Takeda at least [0139]), the predetermined approach condition being a condition which is satisfied when it is estimated that the own vehicle has approached a partition line defining the travel lane … as a result of the operation on the steering wheel (see Takeda at least [0141] and Fig 23 where a vehicle is determined to be within a certain distance to a partition line (condition satisfied) by calculation part 36b of control unit 28); and 
execute, when it is determined that the predetermined approach condition is satisfied, a first correction control of correcting the torque control amount so that the torque control amount immediately after a first specific time point, at which it is determined that the predetermined approach condition is satisfied, becomes a value obtained by changing the torque control amount immediately before the first specific time point by a torque component … (see Takeda at least [0134]-[0135] and [0141] where the assist torque corresponding to the target steering torque is updated by the assist torque offset amount as the distance to a partition line changes, such that the assist torque is offset by a stable reaction force with respect to the amount of time to cross a partition line).
However, Takeda does not explicitly disclose the following:
…one or more sensors configured to acquire vehicle peripheral information, the vehicle peripheral information including information on … an object existing around the own vehicle; and…
…travel along a target travel line set in a travel lane…
…the own vehicle has approached … the object as a result of the operation on the steering wheel…
…a direction that the own vehicle approaches the target travel line.
Agnew, in the same field of endeavor, teaches 
…one or more sensors configured to acquire vehicle peripheral information, the vehicle peripheral information including information on … an object existing around the own vehicle (see Agnew at least [0014]); and…
…travel along a target travel line set in a travel lane (see at least Agnew at least Fig 1 and [0020])…
…the own vehicle has approached … the object as a result of the operation on the steering wheel (see Agnew at least [0013]-[0014], [0021], and Fig 1)…
…a direction that the own vehicle approaches the target travel line (see at least Agnew at least Fig 1 and [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving support apparatus disclosed by Takeda with a target travel line (supported by object detection) as taught by Agnew to minimize collisions and improve overall safety (see Agnew at least [0003]). 
Regarding claim 2, Takeda in view of Agnew teach the driving support apparatus according to claim 1, wherein the one or more processors (see Takeda at least [0032] controller 4) are configured to: 
determine whether the own vehicle is steered so that the own vehicle approaches any one of the partition line and the object after the execution of the first correction control is started (see Takeda at least [0141] and [0131] where both sections 42 and 41 of unit 28 continuously monitor the state of the vehicle.  Calculation part 36b, of section 42, continuously detects the lateral position of the vehicle relative to partition lines on a driving lane, along with section 41 monitoring the steering torque applied by the driver); and 
stop the first correction control when it is determined that the own vehicle is not steered so as to approach any one of the partition line and the object (see Takeda at least [0141] and [0131]-[0132] where section 42 suppresses lane departure by monitoring the distance between a vehicle and a partition line, and section 41 calculates an assist torque based on a detected steering torque.  If unit 28 determines that a detected steering torque is low and the distance between the vehicle and partition line is decreasing, the resulting command assist torque will correct the power steering so as to not continue approaching the partition line).
Regarding claim 4, Takeda in view of Agnew teach the driving support apparatus according to claim 1, wherein the one or more processors (see Takeda at least [0032] controller 4) are configured to execute the first correction control so that a magnitude of the second steering control amount immediately after the first specific time point becomes smaller than a magnitude of the second steering control amount immediately before the first specific time point (see Takeda at least [0135] where the assist torque corresponding to the steering torque, or the second steering control amount, is decreased with respect to a decreasing deviation margin time.  The deviation margin time represents the amount of time before the vehicle reaches a partition line, therefore as time progresses and a vehicle approaches a line, the second steering control amount is updated at a time point to be less than what is was at a previous time point).
Regarding claim 5, Takeda in view of Agnew teach the driving support apparatus according to claim 1, wherein the one or more processors (see Takeda at least [0032] controller 4) are configured to execute the first correction control so that a magnitude of the first steering control amount immediately after the first specific time point becomes larger than a magnitude of the first steering control amount immediately before the first specific time point (see Takeda at least [0141] where the value of an assist torque offset amount, or the first steering control amount, becomes larger as the lateral position of the vehicle approaches a partition line).
Regarding claim 6, Takeda in view of Agnew teach the driving support apparatus according to claim 1, wherein the one or more processors (see Takeda at least [0032] controller 4) are configured to change a magnitude of the torque component (see Takeda at least [0132] where an assist torque offset amount is calculated with respect to a vehicle’s speed and the image of the lane in front of the vehicle) in such a direction that the own vehicle approaches the target travel line (see Agnew at least Fig 1 and [0020]) in accordance with at least one of: a distance between the own vehicle and any one of the partition line and the object (see Takeda at least [0132], Fig 23, [0101], and [0127] where an assist torque offset amount is calculated with respect to a vehicle’s speed and the image of the lane in front of the vehicle, via section 42.  As can be seen in Fig 23, section 42 includes part 39 which calculates a reaction force corresponding to deviation margin time based on the vehicle’s lateral position relative to the left and right partition lines); or a speed at which the own vehicle approaches any one of the partition line and the object, to thereby execute the first correction control (see Takeda at least [0132], Fig 23, [0101], and [0127] where an assist torque offset amount is calculated with respect to a vehicle’s speed and the image of the lane in front of the vehicle, via section 42.  As can be seen in Fig 23, section 42 includes part 39 which calculates a reaction force corresponding to deviation margin time based on the vehicle’s speed).
.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Agnew, as applied to claim 2 above, and further in view of Sekijima (US-2017/0235311; already of record).
Regarding claim 3, Takeda in view of Agnew teach the driving support apparatus according to claim 2, wherein the one or more processors (see Takeda at least [0032] controller 4) are configured to: 
… after it is determined that the own vehicle is not steered so as to approach any 86one of the partition line and the object (see Takeda at least [0141] and [0131] where both sections 42 and 41 of unit 28 continuously monitor the state of the vehicle.  Calculation part 36b, of section 42, continuously detects the lateral position of the vehicle relative to partition lines on a driving lane, along with section 41 monitoring the steering torque applied by the driver); 
execute … a second correction control (see Takeda at least [0129] and Fig 22 where unit 28 receives steering torque signals and outputs a command assist torque) so that a magnitude of the second steering control amount at a second specific time point on and after it is determined that the driver is operating the steering wheel becomes a value larger than a magnitude of a basic assist control amount corresponding to the operation on the steering wheel at the second specific time point (see at least [0132] with emphasis on subtractor 28a, where a command assist torque will increase as a detected steering torque also increases, such as when a driver is operating a steering wheel); and 
stop the second correction control when it is determined that the driver is not operating the steering wheel after the second correction control is started (see Takeda at least [0132] similar to the previous citation, a command assist torque will decrease as a driver’s input steering torque decreases).
However, neither Takeda nor Agnew explicitly disclose or teach the following:
determine whether the driver is operating the steering wheel…
…when it is determined that the driver is operating the steering wheel…
Sekijima, in the same field of endeavor, teaches  the following:
determine whether the driver is operating the steering wheel (see Sekijima at least [0017] and [0032]-[0033]) …
… when it is determined that the driver is operating the steering wheel (see Sekijima at least [0032]-[0033]) …
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving support apparatus with a target travel line as taught by Takeda and Agnew with a steering wheel operation detector as taught by Sekijima to enhance a driving experience to more safely and effectively control a vehicle in a way that prevents driver anxiety (see Sekijima at least [0045]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK REIDY whose telephone number is (571)272-7660.  The examiner can normally be reached on Monday-Friday, 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        3/4/2022